Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 3, 4, 7 and 8 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, claim 9 is withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on December 14, 2021. 
Applicant's election with traverse of invention group II, and compound T-2 as the elected compound in the reply filed on December 14, 2021 is acknowledged.  The traversal is on the ground(s) that all the inventions requires a sulfur in the compounds, while Yang et al. (CV106167504A) does not require the sulfur in the compounds..  This is not found persuasive because it is a general knowledge in the art that sulfur and oxygen are bioisosteres, and are used interchangeable in constructing pharmaceutical compounds and compounds with sulfur have been known in the art and cannot be taken as special technical feature.  For examples, Wei et al. (IDS) discloses tenofovir prodrug having a general formula of  
    PNG
    media_image1.png
    121
    218
    media_image1.png
    Greyscale

The requirement is still deemed proper and is therefore made FINAL.
The claims have been examined insofar as they read on elected invention and species.
Claim Rejection 35 U.S.C. 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 5-6, and 10-15 are rejected under 35 U.S.C. 103 as being unpatentable over Hostetler et al. (US 7,687,480 B2) in view of Patani et al. (“Bioisosterism: A rational approach in drug design,” Chem. Rev. 1996, Vol. 96, pp 3147-3176) and Hong et al. (“Nucleoside conjugates. 15. Synthesis and Biological activity of anti-HIV nucleoside conjugates of ether and thioether phospholipids,” J. Med. Chem.  1996, Vol. 39, pp 1771-1777)
Hostetler et al. teach a tenofovir fatty ether ester 
    PNG
    media_image2.png
    123
    237
    media_image2.png
    Greyscale
 (aka. Tenofovir exalidex), pharmaceutical composition comprising the same and method of using the same for treating a variety of medical disorders, including viral infection, particularly, HIV or HBV. See, particularly, the abstract, and the claims. 
Hostetler et al. do not teach expressly the sulfur containing derivatives herein, the elected T-2 in particular, which differs from the tenofovir derivative of Hostetler in that it has a thioether in place of the ether, or replace the oxygen with the sulfur. 
However, Patani et al. teach that -S- has been well-recognized in the art as a bioisostere, has been used interchangeable in constructing pharmaceutical molecules. See, particularly,  pages 3155-3156, Section B. Divalent Isosteres. Hong et al. teach anti-HIV phospholipid 
Therefore, it would have been prima facie obvious to a person of ordinary skill in the art, at the time before the effective filing date of the claimed the invention, to make the thioether compounds herein, such as compound T-2 by replacing the ether of the known tenofovir conjugate with a thioether, and to use the same for making a pharmaceutical composition and  for treating viral infections, particularly HIV or HBV infection. 
A person of ordinary skill in the art would have been motivated to make the thioether compounds herein, such as compound T-2 by replacing the ether of the known tenofovir conjugate with a thioether, and to use the same for making a pharmaceutical composition and  for treating viral infections, particularly HIV or HBV infection because thioether, (C-S-C), has been a well-recognized bioisostere of ether, (C-O-C), and is particularly suitable for anti-HIV phospholipid conjugates. One of ordinary skill in the art would have a reasonable expectation that the thioether phospholipid conjugates herein would be useful in treating HIV and/or HBV, similar to those ether phospholipid conjugates. Regarding claim 12, requiring the pharmaceutical composition further containing other therapeutic agent(s), note, it would have been obvious to further include a known therapeutic agent, such as other known anti-HIV or anti-HBV agents in the pharmaceutical composition because it is prima facie obvious to combine two compositions each of which is taught in the prior art to be useful for same purpose in order to form third composition that is to be used for the very same purpose; idea of combining them flows logically from their having been individually taught in prior art. See In re Kerkhoven, 205 USPQ 1069. As to claim 13, drawn to a kit, note, it would have been with the purview of ordinary skill in the art 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHENGJUN WANG whose telephone number is (571)272-0632.  The examiner can normally be reached on 8:00 AM to 3:30 PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney Klinkel can be reached on 571-270-5239.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SHENGJUN WANG/Primary Examiner, Art Unit 1627